Title: From George Washington to Major General Stirling, 26 January 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


My Lord
Philada 26 January 1779.

I have been favd with yours of the 13th and 18th instt with the several letters and papers they inclosed.
Mr McHenry has informed me of the failure of the Refugee expedition to the Coast of Monmouth; but he mentions an account from Genl Maxwell of a Body of New Levies and Refugees having been embarked, supposed for Georgia. I could wish if it be so, that the numbers might be ascertained with as much precision as possible, and also what force Colo. Campbell did actually carry with him besides the 71st Regt I have two Reasons for this. One, that a tolerably certain knowledge of the force of the enemy to the southward, will serve as a guide for the measures to be taken for the releif of those States—the other, that we may form a better judgment of the force remaining at New York.

I recd the inclosed from Genl James Clinton a few days ago, it contains a list of those Men who have recovered in the Hospital at Albany, but cannot join their Regt for want of Cloaths. Be pleased to give the list to the Adjt Genl and direct him to send the names to the respective Corps with an order to have the Cloaths collected and sent up to Albany under the charge of an Officer. Full Cloathing for the sick Absent was drawn at the distribution while at Fredericksburg, and therefore the Regimental Quarter Masters ought to have those now wanting in possession. I am my Lord &c.
